On July 26, 2012, the Defendant was sentenced for Count II: Criminal Possession of *107Dangerous Drugs (alprazolam), a felony, in violation of Section 45-9-102, MCA, to Montana Department of Corrections for a period of Five (5) years, with all of that time suspended, upon the terms and conditions given in the Judgment on July 26, 2012. Count I: Criminal Possession of Dangerous Drugs (hydroeodone), a felony, in violation of Section 45-9-102, MCA, was dismissed.
DATED this 20th day of October, 2014.
On January 30,2014, Defendant’s sentence imposed on July 26,2012, was revoked. On March 6,2014, the Defendant was sentenced for Count II: Criminal Possession of Dangerous Drugs (alprazolam), a felony, in violation of Section 45-9-102, MCA, to Montana Department of Corrections for a period of Five (5) years. The Defendant is granted credit for time served prior to sentencing for the time periods of May 6-8,2013; and January 21, 2014-March 6, 2014. The Department may place Defendant into an appropriate community-based program, facility or State correctional institution, with the Court’s recommendation for placement at Elkhom, followed by treatment court. Should Defendant not be accepted at Elkhom, the Court recommends Defendant be placed at Passages, followed by a pre-release center program. Should Defendant be granted an early release, the Court recommends sill previously imposed conditions of Defendant’s sentence remain in full force and effect; and other terms and conditions given in the Order Revoking Defendant’s Suspended Sentence and Amended Judgment and Commitment given on March 6,2014.
On September 26,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”). The Hon. Mary Jane Ehisely served as a substitute judge for the Division, replacing the Hon. Kathy Seeley who was the sentencing judge in this case.
The Defendant was present by Vision Net from the Broadwater County Courthouse in Townsend, Montana. The Defendant was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 26th day of September, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.